Case 2:20-cv-02175-ODW-MRW Document 23 Filed 11/13/20 Page 1 of 6 Page ID #:311




  1                                                                                                 O
  2
  3
  4
  5
  6
  7
  8
                            United States District Court
  9
                            Central District of California
 10
 11   NEHEMIAH KONG,                                   Case №. 2:20-cv-02175-ODW (MRWx)
 12                        Plaintiff,
                                                       ORDER DENYING
 13         v.                                         MOTION FOR DEFAULT
 14   IMAGE OF BEVERLY HILLS, LLC, a                   JUDGMENT [20]
      California Limited Liability Company;
 15   and Does 1–10,
 16
                           Defendants.
 17
 18                                      I.    INTRODUCTION
 19          Plaintiff Nehemiah Kong (“Kong”) moves for entry of default judgment against
 20   Defendant Image of Beverly Hills, LLC (“Image”) for violations of Title III of the
 21   Americans with Disability Act (“ADA”). (See Mot. for Default J. (“Mot.”), ECF
 22   No. 20.) For the reasons discussed below, the Court DENIES Kong’s Motion for
 23   Default Judgment (“Motion”).1
 24                                      II.   BACKGROUND
 25          Kong is a paraplegic who uses a wheelchair for mobility; he has a specially
 26   equipped van with a ramp. (Compl. ¶ 1, ECF No. 1.) Kong alleges that Image owns
 27
      1
 28    After carefully considering the papers filed in connection with the Motion, the Court deemed the
      matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:20-cv-02175-ODW-MRW Document 23 Filed 11/13/20 Page 2 of 6 Page ID #:312




  1   the real property located at or about 10930 Long Beach Blvd., Lynwood, California.
  2   (Id. ¶¶ 2–3.) He alleges that, in February 2020, he went to a shopping center (“Shopping
  3   Center”) where wheelchair accessible parking was not provided.             (Id. ¶¶ 8, 10.)
  4   Specifically, Kong contends that the van accessible parking stall and access aisle were
  5   not level with each other because of a built-up curb ramp, the paint striping had faded
  6   beyond recognition, and the parking spaces lacked a “NO PARKING” warning, paint
  7   striping, or any other indicia of accessible parking other than a faded International
  8   Symbol of Accessibility logo. (Mot. 1.) Kong asserts that he is deterred from returning
  9   to the Shopping Center because of the existing barriers and will return when the
 10   Shopping Center has been brought into compliance with the ADA. (Compl. ¶ 18.)
 11         On March 6, 2020, Kong filed this action against Image asserting two causes of
 12   action arising from his visit to the Shopping Center: (1) violation of the ADA; and
 13   (2) violation of the Unruh Civil Rights Act (“Unruh”). (Compl. ¶¶ 20–30.) The Court
 14   declined to exercise supplemental jurisdiction over Kong’s Unruh state law claim; thus,
 15   that claim was dismissed without prejudice. (Min. Order 10, ECF No. 12.)
 16         On May 27, 2020, Kong served Image with the Summons and Complaint. (Proof
 17   of Service, ECF No. 13.) Image did not file a response to the Complaint; thus, Kong
 18   requested the Clerk to enter default. (Req. for Clerk to Enter Default, ECF No. 16.) On
 19   July 6, 2020, the Clerk entered default against Image. (Default by Clerk, ECF No. 17.)
 20   Kong now moves for default judgment. (See Mot.) Kong seeks an order directing
 21   Image to provide wheelchair accessible parking spaces at the Shopping Center and
 22   awarding attorneys’ fees and costs of $4,910.00. (See Mot. 7, 10–18; Decl. of Russell
 23   Handy ¶ 2, ECF No. 20-5; Billing Summ. 1, ECF No. 20-4.)
 24                               III.   LEGAL STANDARD
 25         Federal Rule of Civil Procedure (“Rule”) 55(b) authorizes a district court to grant
 26   default judgment after the Clerk enters default under 55(a). Fed. R. Civ. P. 55(b).
 27   Before a court can enter default judgment against a defendant, the plaintiff must satisfy
 28   the procedural requirements set forth in Rule 54(c) and 55, as well as Local Rule 55-1.



                                                 2
Case 2:20-cv-02175-ODW-MRW Document 23 Filed 11/13/20 Page 3 of 6 Page ID #:313




  1   Fed. R. Civ. P. 54(c), 55; C.D. Cal. L.R. 55-1. Local Rule 55-1 requires that the movant
  2   establish: (1) when and against which party default was entered; (2) identification of
  3   the pleading to which default was entered; (3) whether the defaulting party is a minor,
  4   incompetent person, or active service member; (4) that the Servicemembers Civil Relief
  5   Act, 50 U.S.C. § 3931, does not apply; and (5) that the defaulting party was properly
  6   served with notice, if required under Rule 55(b)(2). C.D. Cal. L.R. 55-1.
  7         If these procedural requirements are satisfied, a district court has discretion to
  8   grant a default judgment. Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980).
  9   However, “[a] defendant’s default does not automatically entitle the plaintiff to a
 10   court-ordered judgment.” PepsiCo, Inc., v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1174
 11   (C.D. Cal. 2002). In exercising its discretion, a court considers several factors (the
 12   “Eitel Factors”):
 13          (1) the possibility of prejudice to the plaintiff, (2) the merits of plaintiff’s
             substantive claim, (3) the sufficiency of the complaint, (4) the sum of
 14          money at stake in the action; (5) the possibility of a dispute concerning
 15          material facts; (6) whether the default was due to excusable neglect, and
             (7) the strong policy underlying the [Rules] favoring decisions on the
 16
             merits.
 17   Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th. Cir. 1986). Generally, upon entry of
 18   default, the defendant’s liability is conclusively established, and the well-pleaded
 19   factual allegations in the complaint are accepted as true, except those pertaining to the
 20   amount of damages. TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917–18 (9th Cir.
 21   1987) (per curiam) (quoting Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir.
 22   1977)). In addition, although well-pleaded allegations in the complaint are admitted by
 23   a defendant’s failure to respond, “necessary facts not contained in the pleadings, and
 24   claims which are legally insufficient, are not established by default.” Cripps v. Life Ins.
 25   Co. of N. Am., 980 F.2d 1261, 1267 (9th Cir. 1992) (citing Danning v. Lavine, 572 F.2d
 26   1386, 1388 (9th Cir. 1978)). A defendant does not admit facts that are not well-pleaded
 27   or conclusions of law. DIRECTV, Inc. v. Hoa Huynh, 503 F.3d 847, 854 (9th Cir. 2007)
 28




                                                    3
Case 2:20-cv-02175-ODW-MRW Document 23 Filed 11/13/20 Page 4 of 6 Page ID #:314




  1   (quoting Nishimatsu Constr. Co. v. Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir.
  2   1975))).
  3                                    IV.   DISCUSSION
  4         Kong satisfies the procedural requirements but fails to state a claim under the
  5   ADA. Accordingly, default judgment is not appropriate.
  6   A.    Procedural Requirements
  7         Kong has satisfied the procedural requirements for an entry of default judgment.
  8   Kong asserts that: (1) the Clerk entered default against Image on July 6, 2020;
  9   (2) default was entered based on Kong’s March 2020 Complaint; (3) Image is neither
 10   an infant nor incompetent; (4) Image is not covered under the Servicemembers Civil
 11   Relief Act, 50 U.S.C. § 3931; and (5) Kong served Image with notice of this Motion on
 12   August 6, 2020. (Mot. 1–2; Decl. of Faythe Gutierrez ¶¶ 2, 5–6, ECF No. 20-13.)
 13   Accordingly, Kong has satisfied the procedural requirements of Rules 54(c) and 55, as
 14   well as Local Rule 55-1.
 15   B.    Eitel Factors
 16         The second and third Eitel factors are dispositive, so the Court begins with them.
 17   These two factors address the merits of the claims and the sufficiency of the complaint,
 18   requiring that plaintiffs “state a claim on which [they] may recover.” Danning, 572
 19   F.2d at 1388; see also PepsiCo, Inc., 238 F. Supp. 2d at 1175. “[F]acts which are not
 20   established by the pleadings of the prevailing party, or claims which are not
 21   well-pleaded, are not binding and cannot support the judgment.” Danning, 572 F.2d
 22   at 1388.
 23         Kong asserts a claim for violation of the ADA. (See Compl. ¶¶ 20–26.) To
 24   prevail on this claim, Kong must show that (1) “he is disabled within the meaning of
 25   the ADA”; (2) “the defendant is a private entity that owns, leases, or operates a place
 26   of public accommodation”; (3) “the plaintiff was denied public accommodations by the
 27   defendant because of his disability”; (4) “the existing facility at the defendant’s place
 28   of business [or property] presents an architectural barrier prohibited under the ADA”;



                                                 4
Case 2:20-cv-02175-ODW-MRW Document 23 Filed 11/13/20 Page 5 of 6 Page ID #:315




  1   and (5) removing the barrier is “readily achievable.”           Vogel, 992 F. Supp. 2d
  2   at 1007–08 (brackets omitted) (first quoting Molski v. M.J. Cable, Inc., 481 F.3d 724,
  3   730 (9th Cir. 2007); and then quoting Parr v. L & L Drive-Inn Rest., 96 F. Supp. 2d
  4   1065, 1085 (D. Haw. 2000)). Architectural barriers are defined by reference to the ADA
  5   Accessibility Guidelines (the “ADAAG”). See Chapman v. Pier 1 Imps. (U.S.), Inc.,
  6   631 F.3d 939, 945 (9th Cir. 2011).          The ADAAG requires a place of public
  7   accommodation that provides parking to provide accessible parking spaces. 2010
  8   ADAAG §§ 208, 502.
  9         Here, Kong’s allegations fail to satisfy the second, third, and fourth requirement.
 10   Kong alleges that Image “owns the real property located at or about 10930 Long Beach
 11   Blvd, Lynwood California.” (Compl. ¶¶ 2–3.) He also alleges he went to the Shopping
 12   Center in February 2020 and “the defendants failed to provide wheelchair accessible
 13   parking in conformance with the ADA.” (Id. ¶¶ 10, 23.) These allegations are
 14   insufficient to establish that Image owns, leases, or operates the Shopping Center or that
 15   the Shopping Center is located on real property that Image owns. This deficiency alone
 16   defeats Kong’s claim. See Langer v. Hanafin, No. 15-CV-2950 BEN (NLS), 2016 WL
 17   5367712, at *2 (S.D. Cal. Sept. 26, 2016) (finding that plaintiff “fail[ed] to state a claim
 18   because there [were] no allegations connecting the [d]efendants to the allegedly
 19   deficient parking lot.”).
 20         Additionally, although the Complaint repeatedly refers to “barriers,” Kong fails
 21   to identify them. (See e.g., Compl. ¶¶ 12, 15, 17.) Kong states in conclusory fashion,
 22   “defendants failed to provide wheelchair accessible parking,” but he alleges no facts to
 23   support that conclusion or indicate how parking at the Shopping Center was not
 24   ADA-compliant. (Compl. ¶ 10.) Although Kong’s Motion and supporting declarations
 25   contain assertions that the parking paint striping had faded and the access aisle was not
 26   level (see Decl. of Nehemiah Kong ¶¶ 6–7, ECF No. 20-6), these assertions do not
 27   appear in the Complaint. “[I]n the context of a default, the court considers only the
 28   allegations in the complaint to support [the merits of the claims], and considers outside



                                                   5
Case 2:20-cv-02175-ODW-MRW Document 23 Filed 11/13/20 Page 6 of 6 Page ID #:316




  1   declarations and other evidence solely with respect to damages.” Johnson v. RK Inv.
  2   Props., Inc., No. 18-CV-01132-KAW, 2019 WL 1575206, at *4 (N.D. Cal. Mar. 18,
  3   2019), report and recommendation adopted, No. 18-CV-01132-YGR, 2019 WL
  4   1571071 (N.D. Cal. Apr. 11, 2019). In any event, Kong also does not allege that the
  5   Shopping Center provides parking to its customers such that the lack of accessible
  6   parking would constitute an architectural barrier under the ADA. See 2010 ADAAG
  7   § 208 (“Where parking spaces are provided, parking spaces shall be provided in
  8   accordance with 208.”).
  9         Accepting the well-pleaded factual allegations in the Complaint as true, Kong
 10   fails to state a claim under the ADA. Thus, the second and third Eitel Factors alone
 11   demonstrate default judgment is improper and the Court does not assess the remaining
 12   factors. Brooke v. Sunstone Von Karman, LLC, No. 8:19-CV-00635-JLS (ADSx),
 13   2020 WL 6153107, at *3 (C.D. Cal. Aug. 25, 2020). However, leave to amend is
 14   appropriate because Kong’s failure to state a claim is based on insufficient
 15   allegations. Id.
 16                                   V.   CONCLUSION
 17          For the reasons discussed above, the Court DENIES Kong’s Motion for Default
 18   Judgment without prejudice. (ECF No. 20.) The Court accordingly denies Kong’s
 19   request for attorneys’ fees. The default previously entered against Image is hereby
 20   VACATED. (ECF No. 17.) If Kong chooses to amend his Complaint to address the
 21   deficiencies identified herein, any amended complaint must be filed and served within
 22   twenty-one (21) days of the date of this Order. Failure to timely amend will result in
 23   dismissal of this action.
 24
 25         IT IS SO ORDERED.
 26         November 13, 2020
 27                                     ____________________________________
 28                                              OTIS D. WRIGHT, II
                                          UNITED STATES DISTRICT JUDGE



                                                6
